Exhibit 10.3

 

CDI Corp.

Stock Purchase Plan for Management Employees and Non-Employee Directors

 

Article 1. General Description

The CDI Corp. Stock Purchase Plan for Management Employees and Non-Employee
Directors (the “Plan”) provides designated management employees and non-employee
members of the Company’s Board of Directors with the opportunity to purchase the
Common Stock of CDI Corp. on a pre-tax basis. In addition, many Participants
will be eligible to receive an additional contribution of Common Stock from the
Company.

 

Under the Plan, management employees use a portion of their Annual Bonus Awards
and non-employee directors use a portion of their Directors’ Fees to purchase
“units”, each of which represents one share of Common Stock. After a Vesting
Period elapses, a number of shares of Common Stock equal to the number of
“units” which have vested will be delivered to the Participant.

 

Article 2. Purpose

The purpose of this Plan is to provide an effective method of compensating
selected management employees and non-employee directors of the Company, to
align the interests of such individuals with the interests of the Company’s
shareholders and, accordingly, provide financial rewards which will allow the
Company to (i) attract and retain management personnel and non-employee
directors of outstanding ability, (ii) strengthen the Company’s capability to
develop and maintain a highly-skilled and motivated management team and Board of
Directors, (iii) provide an effective means for selected management employees
and non-employee directors to acquire and maintain ownership of Common Stock,
(iv) motivate selected management employees to achieve long-range performance
goals and objectives and (v) provide incentive compensation opportunities
competitive with those of other major corporations.

 

Article 3. Definitions

The following terms, as used herein, shall have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

3.1 “Annual Bonus Award” means an incentive payment made pursuant to the
management bonus program applicable to an Eligible Employee of the Company.

 

3.2 “Board” means the Board of Directors of CDI Corp.

 

3.3 “Cause” shall be deemed to exist, with respect to a Director Participant,
only if the Board determines, in accordance with the Company’s by-laws, that
grounds exist for the removal of the Director. With respect to an Employee
Participant, Cause shall have the same meaning as is set forth in his or her
employment agreement with the Company. If there is no such agreement, then Cause
shall mean any of the following:

 

(i) rendering services while under the influence of alcohol or illegal drugs;

 

(ii) performing any act of dishonesty, other than an act with immaterial
consequences, in rendering services to the Company, including, without regard to
materiality, falsification of records, expense accounts or other reports;

 

(iii) conviction, whether by judgment or plea, of any crime which constitutes a
felony or which constitutes a misdemeanor involving violence, fraud,
embezzlement, or theft;

 

(iv) violation of any law or agreement which results in the entry of a judgment
or order enjoining or preventing the Employee Participant from such activities
as are essential for the Employee Participant to perform services for the
Company;

 

1



--------------------------------------------------------------------------------

(v) violation of any of the Company’s policies which provide for termination of
employment as a possible consequence of such violation;

 

(vi) engaging in conduct which is injurious (other than to an immaterial extent)
to the Company;

 

(vii) the Company’s receipt of reliable information from any source of the
Employee Participant entering into or intending to enter into competition with
the Company; or

 

(viii) refusal to perform such duties as may be delegated or assigned to the
Employee Participant, consistent with the Employee Participant’s position, by
his or her supervisor.

 

3.4 “Code” means the Internal Revenue Code of 1986, as amended.

 

3.5 “Committee” means the Compensation Committee of the Board of Directors of
CDI Corp. or its successor.

 

3.6 “Common Stock” means the common stock, par value of $0.10, of CDI Corp.

 

3.7 “Company”, as the context requires, means CDI Corp., CDI Corp. and its
Subsidiaries or the individual Subsidiary of CDI Corp. that employs an Eligible
Employee. As applied to Director Participants, Company shall mean only CDI Corp.

 

3.8 “Director’s Fees” means retainer fees paid by the Company in any Director
Year to a non-employee member of the Board.

 

3.9 “Director Participant” means an Eligible Director who has purchased SPP
Units pursuant to Article 5 of the Plan.

 

3.10 “Director Year” means the one year period between consecutive annual
meetings of the shareholders of the Company.

 

3.11 “Disability” means a physical, mental or other impairment within the
meaning of section 22(e)(3) of the Code.

 

3.12 “Effective Date” means, originally January 1, 1998.

 

3.13 “Eligible Director” means any Independent Director, who has been designated
as eligible to participate in the Plan by the Committee.

 

3.14 “Eligible Employee” means an employee of the Company, including a member of
a group of employees identified by job classification, who has been designated
as eligible to participate in the Plan by the Committee.

 

3.15 “Employee Participant” means an Eligible Employee who has purchased SPP
Units pursuant to Article 4 of the Plan.

 

3.16 “Fair Market Value” means the closing price of actual sales of Common Stock
on the New York Stock Exchange composite tape on a given date or, if there are
no such sales on such date, the closing price of Common Stock on such Exchange
on the last preceding date on which there was a sale.

 

3.17 “Fiscal Year” means the fiscal year of the Company, which ends each
December 31.

 

3.18 “Independent Director” means any member of the Board of Directors of CDI
Corp., who is not an employee of the Company.

 

3.19 “Outside Director” means an Independent Director who meets the definition
of an “outside director” under Treasury Regulation § 1.162-27(e)(3) and who is
independent of the Company within the meaning of applicable New York Stock
Exchange rules.

 

2



--------------------------------------------------------------------------------

3.20 “Participant” means an Employee Participant or Director Participant.

 

3.21 “Personal Representative” means the person or persons who, upon the death
or Disability of a Participant, shall have acquired, by will or by the laws of
descent and distribution or by other legal proceedings, the right to any SPP
Unit or underlying share of Common Stock.

 

3.22 “Plan” means the Stock Purchase Plan for Management Employees and
Non-Employee Directors.

 

3.23 “Retirement” means an Employee Participant’s leaving the employ of the
Company:

 

(i) on or after the date on which the Participant attains 60 years of age and 20
years of service, or 62 years of age and 15 years of service, or 65 years of age
and 5 years of service; or

 

(ii) on such earlier date as may be approved by the Committee in its sole
discretion.

 

3.24 “SPP Account” means the account maintained for a Participant on the books
of the Company in which is recorded, as necessary under the Plan, all
information related to purchases of SPP Units under the Plan.

 

3.25 “SPP Unit” means a book entry unit that is entered in a Participant’s SPP
Account representing a right to one share of Common Stock upon the satisfaction
of the Vesting Period applicable to such SPP Unit and upon the satisfaction of
any other conditions which the Committee may deem advisable.

 

3.26 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company (or any subsequent parent of
the Company) if each of the corporations other than the last corporation in the
unbroken chain owns 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

3.27 “Vesting Period” means that period of time which must elapse following a
Participant’s purchase of an SPP Unit, or the Company’s matching contribution of
an SPP Unit, before Common Stock is issued in exchange for such SPP Units.

 

Article 4. Employee Participation

An Eligible Employee participates in the Plan by using a portion of his or her
Annual Bonus Award to purchase SPP Units. Participation is either mandatory or
voluntary.

 

4.1 Mandatory Participation.

(i) In General. Certain Eligible Employees designated by the Committee, in
accordance with procedures established by the Committee, no later than
December 31 of the calendar year preceding the calendar year during which
services are to be performed with respect to such Eligible Employees’ Annual
Bonus Awards, are required to purchase SPP Units and shall automatically have
25%, or such other percentage as the Committee shall determine at the time of
such designation, of the pre-tax amount of their Annual Bonus Awards withheld
and used to purchase SPP Units.

 

(ii) First Year of Eligibility. Notwithstanding the foregoing, with respect to
an Eligible Employee’s first year of eligibility only, the Committee may
designate an Eligible Employee for mandatory participation (as described in
subsection (i) above), on any date during the calendar year in which services
are to be performed with respect to such Eligible Employee’s Annual Bonus Award,
but no later than 30 days after the date such Eligible Employee first becomes
eligible to participate in the Plan. Such mandatory participation shall only
apply with respect to compensation paid for services performed after the
Committee designates such Eligible Employee for mandatory participation pursuant
to this Section.

 

(iii) For purposes of this Section 4.1, effective December 31, 2008 and
thereafter, any designation made by the Committee regarding an Eligible
Employee’s mandatory participation pursuant to this Section 4.1 shall renew and
be effective without any action required by the Committee for each succeeding

 

3



--------------------------------------------------------------------------------

year, unless modified by the Committee no later than December 31 of the calendar
year preceding the year in which such modified, or eliminated, mandatory
participation is to be effective. The Committee’s designation or renewed
designation, if applicable, of an Eligible Employee’s mandatory participation
for a calendar year shall be irrevocable.

 

4.2 Voluntary Participation. Any Eligible Employee (including any Eligible
Employee designated to participate on a mandatory basis pursuant to Section 4.1)
may participate on a voluntary basis by electing pursuant to Section 4.5 to have
up to 25%, or such other maximum percentage as the Committee may determine, of
the pre-tax amount of his or her Annual Bonus Award withheld and used to
purchase SPP Units. For those Eligible Employees described in Section 4.1, this
amount is in addition to the automatic, required withholding described in
Section 4.1.

 

4.3 Company Matching Contributions. Unless otherwise determined by the
Committee, the Company shall make a matching contribution to an Employee
Participant’s SPP Account of one SPP Unit for every three SPP Units purchased by
the Employee Participant through voluntary participation pursuant to
Section 4.2, but shall not match SPP Units purchased through mandatory
participation pursuant to Section 4.1.

 

4.4 Calculation of SPP Units and Crediting of SPP Accounts. The number of SPP
Units which shall be credited to an Employee Participant’s SPP Account shall be
calculated by dividing the total amount withheld pursuant to Sections 4.1 and
4.2 above, by the Fair Market Value of a share of Common Stock on the date the
Employee Participant’s SPP Account is credited. Employee Participants’ SPP
Accounts shall be so credited as soon as is practicable following the public
release of the Company’s audited financial results for the Fiscal Year for which
the applicable Annual Bonus Award is being calculated.

 

4.5 Employee Participant Elections.

(i) In General. An Eligible Employee must notify the Committee by such time as
the Committee determines, which shall be no later than December 31 of the year
preceding the year during which services are performed with respect to such
Eligible Employee’s Annual Bonus Award, of the percentage of such Annual Bonus
Award that such Eligible Employee voluntarily elects to use to purchase SPP
Units pursuant to Section 4.2, if any, and the number of years that such
Eligible Employee elects to have in the Vesting Period for SPP Units to be
purchased pursuant to Sections 4.1 and/or 4.2.

 

(ii) First Year of Eligibility. Notwithstanding the foregoing, with respect to
an Eligible Employee’s first year of eligibility only, such Eligible Employee
may make an election described in subsection (i) above during the calendar year
in which services are to be performed with respect to such Eligible Employee’s
Annual Bonus Award, but no later than 30 days after the date such Eligible
Employee first becomes eligible to participate in the Plan. Such election shall
only apply with respect to compensation paid for services performed after the
election date.

 

(iii) If an Eligible Employee fails to make such an election, the Eligible
Employee shall be deemed to have elected not to make any voluntary purchases of
SPP Units for that year and to have elected a three year Vesting Period for any
SPP Units involuntarily purchased pursuant to Section 4.1. An Eligible
Employee’s election to voluntarily purchase SPP Units pursuant to Section 4.2
and election of a Vesting Period pursuant to Section 6.1 for a calendar year
shall be irrevocable.

 

Article 5. Director Participation

An Eligible Director participates in the Plan by using a portion of his or her
Director’s Fees to purchase SPP Units. Participation is either mandatory or
voluntary.

 

4



--------------------------------------------------------------------------------

5.1 Mandatory Participation.

(i) In General. Certain Eligible Directors designated by the Board, in
accordance with procedures established by the Board, no later than December 31
of the calendar year preceding the Director Year during which services are to be
performed with respect to such Eligible Director’s Director’s Fees, are required
to purchase SPP Units and shall automatically have a percentage, determined by
the Board at the time of such designation, of the pre-tax amount of their
Director’s Fees withheld and used to purchase SPP Units.

 

(ii) First Year of Eligibility. Notwithstanding the foregoing, with respect to
an Eligible Director’s first year of eligibility only, the Board may designate
an Eligible Director for mandatory participation (as described in subsection
(i) above), on any date during the calendar year in which services are to be
performed with respect to such Eligible Director’s Director’s Fees, but no later
than 30 days after the date such Eligible Director first becomes eligible to
participate in the Plan. Such mandatory participation shall only apply with
respect to compensation paid for services performed after the Board designates
such Eligible Director for mandatory participation pursuant to this Section.

 

(iii) For purposes of this Section 5.1, effective December 31, 2008 and
thereafter, any designation made by the Board regarding an Eligible Director’s
mandatory participation pursuant to this Section 5.1 shall renew and be
effective without any action required by the Board for each succeeding year,
unless modified by the Board no later than December 31 of the calendar year
preceding the year in which such modified, or eliminated, mandatory
participation is to become effective. The Board’s designation or renewed
designation, if applicable, of an Eligible Director’s mandatory participation
for a calendar year shall be irrevocable.

 

5.2 Voluntary Participation. Any Eligible Director (including any Eligible
Director designated to participate on an involuntary basis pursuant to
Section 5.1) may participate on a voluntary basis by electing pursuant to
Section 5.5 to have up to 100% (or such lesser amount of Director’s Fees
remaining available as a result of such Eligible Director’s having been
designated to participate pursuant to Section 5.1) of the pre-tax amount of
their Director’s Fees withheld and used to purchase SPP Units.

 

5.3 Company Matching Contributions. Unless otherwise determined by the Board,
the Company shall make a matching contribution to a Director Participant’s SPP
Account of one SPP Unit for every three SPP Units purchased by the Director
Participant through voluntary participation pursuant to Section 5.2, but shall
not match SPP Units purchased through mandatory participation pursuant to
Section 5.1.

 

5.4 Calculation of SPP Units and Crediting of SPP Accounts. The number of SPP
Units that shall be credited to a Director Participant’s SPP Account shall be
calculated by dividing the total amount withheld pursuant to Sections 5.1 and
5.2 above, by the Fair Market Value of a share of Common Stock on the date the
Director Participant’s SPP Account is credited.

 

5.5 Eligible Director Elections.

(i) An Eligible Director must notify the Board by such time as the Board
determines, which shall be no later than December 31 of the calendar year
preceding the Director Year during which services will commence with respect to
such Eligible Director’s Director’s Fees, of the percentage of such Director’s
Fees that the Eligible Director voluntarily elects to use to purchase SPP Units
pursuant to Section 5.2, if any, and the number of years that the Eligible
Director elects to have in the Vesting Period for SPP Units to be purchased
pursuant to Sections 5.1 and/or 5.2.

 

5



--------------------------------------------------------------------------------

(ii) First Year of Eligibility. Notwithstanding the foregoing, with respect to
an Eligible Director’s first year of eligibility only, such Eligible Director
may make an election described in subsection (i) above during the calendar year
in which services are to be performed with respect to such Eligible Director’s
Director’s Fees, but no later than 30 days after the date such Eligible Director
first becomes eligible to participate in the Plan. Such election shall only
apply with respect to compensation paid for services performed after the
election date.

 

(iii) If the Eligible Director fails to make such an election, the Eligible
Director shall be deemed to have elected not to make any voluntary purchases of
SPP Units for the following Director Year and to have elected a three year
Vesting Period for any SPP Units involuntarily purchased pursuant to
Section 5.1. An Eligible Director’s election to voluntarily purchase SPP Units
pursuant to Section 5.2 and election of a Vesting Period pursuant to Section 6.1
for the following Director Year shall be irrevocable.

 

Article 6. Vesting

6.1 All SPP Units purchased or contributed to a Participant’s SPP Account for a
particular year shall be subject to a Vesting Period of from three to ten years,
as chosen by the Participant. A Vesting Period chosen for a particular year’s
SPP Units shall be applicable to all SPP Units acquired for that year and shall
run from the date the SPP Units are credited to the Participant’s SPP Account.

 

6.2 When a Vesting Period elapses, a certificate for a number of shares of
Common Stock equal to the number of SPP Units which were subject to the elapsed
Vesting Period shall be delivered to the Participant, and the SPP Units shall be
cancelled.

 

6.3 If a Participant’s employment or service with the Company terminates before
the Vesting Period applicable to any SPP Unit has elapsed, the following shall
apply:

 

(i) If the termination occurs less than three years after the SPP Units are
credited to the Participant’s SPP Account and is by the Company for Cause or as
a result of the Participant’s resignation (except for Retirement), the
Participant shall receive, in cash and not Common Stock, the lesser of the total
amounts withheld pursuant to Sections 4.1 and 4.2, or Sections 5.1 and 5.2, as
applicable, or the then Fair Market Value of the Common Stock. Any SPP Units
credited pursuant to Sections 4.3 and 5.3 shall be forfeited.

 

(ii) If the termination occurs for any reason more than three years after the
SPP Units are credited to the Participant’s SPP Account, then the unvested SPP
Units shall immediately vest and a number of shares of Common Stock equal to the
number of such SPP Units shall be delivered to the Participant or his or her
Personal Representative.

 

(iii) If the termination occurs at any time after the SPP Units are credited to
the Participant’s SPP Account due to the Participant’s Retirement or Disability
or for any other reason other than Cause or the Participant’s resignation, then
the unvested SPP Units shall immediately vest and a number of shares of Common
Stock equal to the number of such SPP Units shall be delivered to the
Participant or his or her Personal Representative. (For this purpose, a
Director’s choice not to stand for re-election as a Director shall be treated as
a Retirement.)

 

Article 7. Dividends

No dividends shall be payable hereunder with respect to any SPP Unit. In lieu
thereof, at such time as SPP Units become vested hereunder, the Participant’s
SPP Account will be credited with that number of additional whole shares of
Common Stock that can be purchased (based on the Fair Market Value of Common
Stock when the SPP Units vest) with the sum of the dividends that would have
been paid with respect to an equal number of shares of Common Stock between the
grant date of such SPP Units and the date on which those SPP Units vest.

 

6



--------------------------------------------------------------------------------

Article 8. Stock Ownership Requirements

Certain Participants in the Plan shall be required to adhere to the common stock
ownership requirements specified from time to time by CDI Corp., a copy of which
shall be delivered to each such Participant.

 

Article 9. Administration

9.1 General. The Committee shall administer the Plan. The Committee shall be
composed entirely of persons who are Outside Directors.

 

9.2 Powers of Committee. The Committee shall have all necessary powers to
administer the Plan including, without limitation, the power to:

 

(i) interpret the Plan, adopt regulations for carrying out the Plan, and make
changes in such regulations as it shall, from time to time, deem advisable; and

 

(ii) designate, in its sole discretion, Eligible Employees as Participants in
the Plan.

 

9.3 Plan Interpretation. The Committee’s interpretations of the Plan, and all
actions taken and determinations made by the Committee pursuant to the powers
vested in it hereunder, shall be conclusive and binding on all parties
concerned.

 

9.4 Responsibilities and Reports. The Committee may, pursuant to a written
instruction, delegate specific duties and responsibilities to other named
persons; provided, however, that any such delegation may not violate or
otherwise contravene any requirement of applicable law. The Committee shall be
entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports that are furnished by any accountant, controller, counsel,
or other person who is employed or engaged for such purposes.

 

Article 10. Effective Date, Termination and Amendment of Plan

The Plan originally became effective January 1, 1998. The Board shall have the
power to amend, suspend or terminate the Plan at any time, provided that no such
amendment shall be made without stockholder approval which shall (i) increase
(except as provided in Section 11.3) the total number of shares available for
issuance pursuant to the Plan; (ii) change the individuals eligible to be
Participants; or (iii) change the provisions of this Article 10. Termination of
the Plan pursuant to this Article 10 shall not affect SPP Units outstanding
under the Plan at the time of termination.

 

Article 11. General Provisions

11.1 Limits as to Transferability. SPP Units may not be pledged, assigned,
transferred or otherwise hypothecated, except by will or by the laws of descent
and distribution, and any attempt to do so shall be void and the relevant SPP
Units shall be forfeited.

 

11.2 Shares Available Under the Plan. A total of 575,000 shares of Common Stock,
subject to adjustment in accordance with Section 11.3, shall be available for
issuance under the Plan with respect to all SPP Units granted hereunder,
including those granted before the date of this amendment and restatement. The
Common Stock to be offered under the Plan shall be authorized but unissued
Common Stock or Common Stock previously issued and outstanding and reacquired by
the Company. When SPP Units are granted, the number of shares of Common Stock
subject to such Units shall be reserved for issuance out of the shares of Common
Stock remaining available for issuance under the Plan.

 

7



--------------------------------------------------------------------------------

11.3 Adjustments Upon Changes in Capitalization. In the event of a
reorganization, recapitalization, stock split, spin-off, split-off, split-up,
stock dividend, issuance of stock rights, combination of shares, merger,
consolidation or any other change in the corporate structure of the Company
affecting Common Stock, or any distribution to stockholders other than a cash
dividend, the Board shall make appropriate adjustment in the number and kind of
shares authorized by the Plan and any other adjustments to outstanding SPP Units
as it determines appropriate. No fractional shares of Common Stock shall be
issued pursuant to such an adjustment. The Fair Market Value of any fractional
shares resulting from adjustments pursuant to this Section shall, where
appropriate, be paid in cash to the Participant.

 

11.4 Nonuniform Determinations. The Committee’s determinations under the Plan,
including without limitation, the determination of Eligible Employees, need not
be uniform and may be made by it selectively among Participants whether or not
such Participants are similarly situated.

 

11.5 No Right to Employment or Continued Service. Nothing contained in the Plan,
or any SPP Unit granted pursuant to the Plan, shall confer upon any Employee any
right with respect to continuance of employment by the Company, nor interfere in
any way with the right of the Company to terminate the employment of any
Employee at any time.

 

11.6 Employment Transfers. For purposes of this Plan, a transfer of employment
between the Company and a Subsidiary of the Company shall not be deemed a
termination of employment.

 

11.7 Tax Withholding. Participants shall be responsible for making appropriate
provisions for all taxes, including, without limitation, federal, state, local
or foreign income or payroll taxes, required by law to be withheld in connection
with the delivery of shares of Common Stock or other payment pursuant to this
Plan.

 

(i) Delivery of Payment. No delivery of Common Stock or other payment under this
Plan shall be made unless the Participant entitled to such delivery or payment
has made appropriate provisions in accordance with this Section 11.7, within 60
days of first becoming entitled to such delivery or payment. Failure by a
Participant to make such provision within that 60 day period shall constitute
agreement by the Participant to have the Company withhold from the delivery or
payment otherwise to be made hereunder, that number of shares of Common Stock
that has a Fair Market Value, on the date of delivery or payment, equal to the
Participant’s tax obligation. Any dividend payable with respect to shares of
Common Stock withheld by the Company pursuant to the provisions of this
Section 11.7 (for example a dividend paid with respect to shares having a record
date for such dividend within the 60 day period described herein) shall be
withheld and applied to the Participant’s withholding obligation either directly
or by way of reimbursement to the Company for any such payment.

 

(ii) Dividends. All dividends or other cash payments to be made to any
Participant under this Plan shall be paid net of any required withholdings as
described in this Section 11.7.

 

11.8 Governing Law. To the extent that Federal laws (such as the Securities
Exchange Act of 1934, the Code or the Employee Retirement Income Security Act of
1974) do not control, the Plan and all determinations made and actions taken
pursuant thereto shall be governed by the laws of the Commonwealth of
Pennsylvania, without reference to the principles of conflict of laws thereof,
and construed accordingly.

 

11.9 Funding; Unsecured Status. The Company shall not be required to segregate
or hold separately from its general assets any amounts credited to a
Participant’s SPP Account, and shall be under no obligation whatsoever to fund
in advance any amounts under the Plan. The right of a Participant to receive any
amounts or shares of Common Stock under the Plan shall be an unsecured claim
against the general assets of the Company.

 

8



--------------------------------------------------------------------------------

11.10 Shareholder Rights and Privileges. Except as specifically provided herein,
with respect to the right to vote or to receive dividends, a Participant shall
have no rights as a shareholder with respect to any shares of

Common Stock until the issuance of a stock certificate, or equivalent entry on
the books of the Company’s transfer agent, to the Participant representing such
shares.

 

11.11 Compliance with Code Section 409A. Notwithstanding any provision of the
Plan to the contrary, if (i) a Participant is entitled to receive any payment
under the Plan by reason of his ‘separation from service’ (as such term is
defined in Code Section 409A) other than as a result of his death, (ii) the
Participant is a ‘specified employee’ within the meaning of Code Section 409A
for the period in which the payment would otherwise be made, and (iii) such
payment would otherwise subject the Participant to any tax, interest or penalty
imposed under Code Section 409A (or any regulation promulgated thereunder) if
such payment would be made within six months of a termination of the
Participant’s employment, then such payment shall not be made until the first
day which is at least six months after the termination of the Participant’s
employment.

 

9